DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The response filed on 06/27/2022 has been entered and made of record.
Claims 1, 9, 15 and 18 have been amended.
Claims 1-20 are currently pending.

Response to Arguments
Applicant's arguments filed 06/27/2022 have been fully considered but they are not persuasive.                                                                                                                               Claim 1, the applicant argued that the combination of Singh and Barbir fails to disclose that an advertisement packet comprises the first virtual network identifier, first Internet Protocol (IP) information associated with the first virtual network identifier, the second virtual network identifier, and second IP information associated with the second virtual network identifier.
In response to applicant’s argument, the examiner respectfully disagrees with the above argument. As shown in Fig.2, Singh clearly discloses that each advertisement packet includes a field that indicates the first virtual router ID/first virtual network identifier to identify VIP1 and the second virtual router ID/second virtual network identifier to identify VIP2 since a first Internet Protocol (IP) address information is associated with the VIP1 first virtual network device identifier and a second IP address information is associated with the VIP2 second virtual network device identifier (see Singh, Fig.2 [0024], and Fig.2 [0030]-[0031]).
Additionally, Li discloses that a format of label mapping the global label tag-length-value (TLV)/advertisement packet which comprises a virtual network topology with a topology ID of TID1/the first virtual network identifier associated with first Internet Protocol (IP) information, and a virtual network topology with a topology ID of TID2/the second virtual network identifier associated with second IP information since a Multi-Topology ID is including an ID of a virtual network topology corresponding to the allocated global label (see Li, Fig.3 [0104]-[0107] and Fig.7A-D [0153]-[0154]).
Tantsura further discloses that the tag-length-value (TLV)/advertisement packet comprises the first virtual network topology ID identifier associated with first Internet Protocol (IP) information, and the second virtual network topology ID identifier associated with second IP information corresponding to the allocated global label since the first virtual network identifier e.g., VLAN ID of one or more VNIs corresponds to the first adjacency-SID and the second virtual network identifier e.g., VLAN ID of one or more VNIs corresponds to the second adjacency-SID (see Tantsura, Fig.6 [0027]-[0028], Fig.4-6 [0073]-[0077] and Fig.9A-F [0132]).
Barbir also discloses MPLS label stack of an IP packet which includes a first VPN group identifier/ first virtual network identifier to identify VPNT1 and a second VPN group identifier/ second virtual network identifier to identify VPNT2 since a first Internet Protocol (IP) address information is associated with the VPNT1 first virtual private network tunnel identifier and a second IP address information is associated with the VPNT2 second virtual private network tunnel identifier corresponding to the logical grouping IDs of the VPN tunnels, e.g., the logical group ID table 600 associates classification criteria of the received packet with a logical grouping of VPN tunnels (see Barbir, Fig.2&5 [0054]-[0057], Fig.3 [0044]-[0046] and Fig.2 [0037]).

Claims 9, 15 and 18, Applicant make arguments the same argument as in claim 1. Please see the above for examiner’s response.

	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 9, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. [hereinafter as Singh], US 2005/0177762 A1 in view of Barbir et al. [hereinafter as Barbir], US 2005/0265308 A1. 
Regarding claim 1, Singh discloses wherein a packet transmission method (Fig.2 [0026], packet transmission) implemented by a first network device (Fig.2 [0026], network device 211 processes the packet transmission), wherein the packet transmission method comprises:
determining a master logical interface, wherein the master logical interface is associated with a first virtual network identifier and with a sub-logical interface, wherein the sub-logical interface is associated with a second virtual network identifier (Fig.1-2 [0019]-[0021], determining if a master role on logical interface in each of the four states correspond to a master sate or a back-up state, the master logical interface is associated with network device 211/first network device and with a back-up role on the logical interface/sub-logical interface, Fig.1-2 [0025]-[0026], determining the master role and the back-up role for process packets destined to the MAC corresponding to first virtual IP address VIP1 and second virtual IP address VIP2, Fig.1-2 [0028], a tagged VLAN interface is logical interface and an untagged VLAN interface is sub-logical interface, Fig.1-2 [0030], master role for logical interface 243 of the network device 211 responds to an ARP request for VIP1 corresponding to a first virtual router ID number and the responding device responds to an ARP request for VIP2 corresponding to a second virtual router ID number with virtual media access control (MAC) address and Fig.4 [0037], steps 402 to 416 decision block 402 to block 416 is determining a master role on first logical interface and a back-up role on second logical interface for an advertisement signal packet associated with the VIP virtual network identifier), 
wherein the first virtual network identifier identifies a first virtual network, and wherein the second virtual network identifier identifies a second virtual network (Fig.2 [0024], the VIP1 first virtual network device identifier identifies a first virtual IP address VIP1 network and the VIP2 second virtual network device identifier identifies a second virtual IP address VIP2 network and Fig.2 [0030]-[0031], the first virtual router ID/first virtual network identifier identifies VIP1 first virtual network and the second virtual router ID/second virtual network identifier identifies VIP2), and
receiving an advertisement packet from a second network device through the master logical interface (Fig.2 [0031], receiving an advertisement signal by multicasting a plurality of advertisement packets from a network device 210 through the master role on logical interface 241 and Fig.1-2 [0018], an advertisement signal/advertisement packet is received from a network device 210),
wherein the advertisement packet comprises the first virtual network identifier, first Internet Protocol (IP) information associated with the first virtual network identifier, the second virtual network identifier, and second IP information associated with the second virtual network identifier (Fig.2 [0024], first Internet Protocol (IP) address information associated with the VIP1 first virtual network device identifier and second IP address information associated with the VIP2 second virtual network device identifier and Fig.2 [0030]-[0031], each advertisement packet includes a field that indicates the first virtual router ID/first virtual network identifier to identify VIP1 and the second virtual router ID/second virtual network identifier to identify VIP2),
wherein the first IP information corresponds to the second network device in the first virtual network (Fig.2 [0024]-[0026], the first IP address information VIP1 corresponds to the network device 210/second network device in the first virtual IP address VIP1 virtual network), and
wherein the second IP information corresponds to the second network device in the second virtual network (Fig.2 [0024]-[0026], the second IP address information VIP2 corresponds to the network device 210/second network device in the second virtual IP address VIP2 virtual network).
	Even though Singh discloses wherein determining a master logical interface, wherein the master logical interface is associated with a first virtual network identifier and with a sub-logical interface, wherein the sub-logical interface is associated with a second virtual network identifier, in the same field of endeavor, Barbir teaches wherein determining a master logical interface, wherein the master logical interface is associated with a first virtual network identifier and with a sub-logical interface, wherein the sub-logical interface is associated with a second virtual network identifier (Fig.5-7&11 [0056]-[0057], selecting/ determining a logical grouping of VPN tunnels and the logical tunnel interface is associated with a first virtual network identifier/VPN group identifier in a logical group ID table and a sub-logical VPN tunnel interface is associated with a second virtual network identifier/VPN group identifier in a sub-logical group ID table and Fig.6-9&11 [0062]-[0064], determining a logical and a sub-logical tunnel interfaces associated with a first and second virtual network identifier/VPN group identifier and Fig.11-12 [0078]-[0080], selecting/determining a master logical tunnel interface and a sub-logical tunnel interface associated with a first and second virtual network identifier/VPN group identifier in a logical group ID table and sub-logical group ID table and Fig.13-14 [0081]-[0082], determining steps for a master logical tunnel interface and a sub-logical tunnel interface associated with a logical group ID table and sub-logical group ID table in the virtual VPN group tunnel).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Singh to incorporate the teaching of Barbir in order to provide for improving communication efficiency. 
	It would have been beneficial to use layer 1 criteria, for instance, input port; layer 2 criteria, for instance, a VPN group identifier; layer 3 criteria, for instance, source Internet protocol (IP) address and/or destination IP address; and layer 7 criteria, for instance, an indication that the packet is carrying Hypertext Transport Protocol (HTTP) traffic. The initial table lookup performed by the first PE router 104A then, upon receipt of a packet, may be in a table such as a logical group ID table 600 illustrated in Fig.6. The logical group ID table 600 associates classification criteria of the received packet with a logical grouping of VPN tunnels. A VRF (VPN Routing and Forwarding Table) may then be associated with each logical grouping. Optionally, a sub-logical group ID table may allow further differentiation of packets based on further classification criteria as taught by Barbir to have incorporated in the system of Singh to provide virtual Private network (VPN) services to an increasing number of customers. (Barbir, Fig.5 [0007], Fig.5-7&11 [0056]-[0057], Fig.6-9&11 [0062]-[0064], Fig.11-12 [0078]-[0080] and Fig.13-14 [0081]-[0082]) 


Regarding claim 9, Singh discloses wherein a packet transmission method (Fig.2 [0026], packet transmission) implemented by a first network device (Fig.2 [0026], network device 211 processes the packet transmission), wherein the packet transmission method comprises:
determining a master logical interface, wherein the master logical interface is associated with a first virtual network identifier and with a sub-logical interface, wherein the sub-logical interface is associated with a second virtual network identifier (Fig.1-2 [0019]-[0021], determining if a master role on logical interface in each of the four states correspond to a master sate or a back-up state, the master logical interface is associated with network device 211/first network device and with a back-up role on the logical interface/sub-logical interface, Fig.1-2 [0025]-[0026], determining the master role and the back-up role for process packets destined to the MAC corresponding to first virtual IP address VIP1 and second virtual IP address VIP2, Fig.1-2 [0028], a tagged VLAN interface is logical interface and an untagged VLAN interface is sub-logical interface, Fig.1-2 [0030], master role for logical interface 243 of the network device 211 responds to an ARP request for VIP1 corresponding to a first virtual router ID number and the responding device responds to an ARP request for VIP2 corresponding to a second virtual router ID number with virtual media access control (MAC) address and Fig.4 [0037], steps 402 to 416 decision block 402 to block 416 is determining a master role on first logical interface and a back-up role on second logical interface for an advertisement signal packet associated with the VIP virtual network identifier), wherein the first virtual network identifier identifies a first virtual network, and wherein the second virtual network identifier identifies a second virtual network (Fig.2 [0024], the VIP1 first virtual network device identifier identifies a first virtual IP address VIP1 network and the VIP2 second virtual network device identifier identifies a second virtual IP address VIP2 network and Fig.2 [0030]-[0031], the first virtual router ID/first virtual network identifier identifies VIP1 first virtual network and the second virtual router ID/second virtual network identifier identifies VIP2);
and
sending an advertisement packet to a second network device through the master logical interface (Fig.2 [0031], sending an advertisement signal by multicasting a plurality of advertisement packets to a network device 210 through the master role on logical interface 241 and Fig.1-2 [0018], an advertisement signal/advertisement packet is sending to a network device 210),
wherein the advertisement packet comprises the first virtual network identifier, first Internet Protocol (IP) information corresponding to the first virtual network identifier, the second virtual network identifier, and second IP information corresponding to the second virtual network identifier (Fig.2 [0024], first Internet Protocol (IP) address information associated with the VIP1 first virtual network device identifier and second IP address information associated with the VIP2 second virtual network device identifier and Fig.2 [0030]-[0031], each advertisement packet includes a field that indicates the first virtual router ID/first virtual network identifier to identify VIP1 and the second virtual router ID/second virtual network identifier to identify VIP2),
wherein the first IP information corresponds to the first network device in the first virtual network (Fig.2 [0024]-[0026], the first IP address information VIP1 corresponds to the network device 211/first network device in the first virtual IP address VIP1 virtual network), and
wherein the second IP information corresponds to the first network device in the second virtual network (Fig.2 [0024]-[0026], the second IP address information VIP2 corresponds to the network device 211/first network device in the second virtual IP address VIP2 virtual network).
	Even though Singh disclose wherein determining a master logical interface, wherein the master logical interface is associated with a first virtual network identifier and with a sub-logical interface, wherein the sub-logical interface is associated with a second virtual network identifier, in the same field of endeavor, Barbir teaches wherein determining a master logical interface, wherein the master logical interface is associated with a first virtual network identifier and with a sub-logical interface, wherein the sub-logical interface is associated with a second virtual network identifier (Fig.5-7&11 [0056]-[0057], selecting/ determining a logical grouping of VPN tunnels and the logical tunnel interface is associated with a first virtual network identifier/VPN group identifier in a logical group ID table and with a sub-logical VPN tunnel interface is associated with a second virtual network identifier/VPN group identifier in a sub-logical group ID table and Fig.6-9&11 [0062]-[0064], determining a logical and a sub-logical tunnel interfaces associated with a first and second virtual network identifier/VPN group identifier and Fig.11-12 [0078]-[0080], selecting/determining a master logical tunnel interface and with a sub-logical tunnel interface associated with a first and second virtual network identifier/VPN group identifier in a logical group ID table and sub-logical group ID table and Fig.13-14 [0081]-[0082], determining steps for a master logical tunnel interface and a sub-logical tunnel interface associated with a logical group ID table and sub-logical group ID table in the virtual VPN group tunnel).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Singh to incorporate the teaching of Barbir in order to provide for improving communication efficiency. 
	It would have been beneficial to use layer 1 criteria, for instance, input port; layer 2 criteria, for instance, a VPN group identifier; layer 3 criteria, for instance, source Internet protocol (IP) address and/or destination IP address; and layer 7 criteria, for instance, an indication that the packet is carrying Hypertext Transport Protocol (HTTP) traffic. The initial table lookup performed by the first PE router 104A then, upon receipt of a packet, may be in a table such as a logical group ID table 600 illustrated in Fig.6. The logical group ID table 600 associates classification criteria of the received packet with a logical grouping of VPN tunnels. A VRF (VPN Routing and Forwarding Table) may then be associated with each logical grouping. Optionally, a sub-logical group ID table may allow further differentiation of packets based on further classification criteria as taught by Barbir to have incorporated in the system of Singh to provide virtual Private network (VPN) services to an increasing number of customers. (Barbir, Fig.5 [0007], Fig.5-7&11 [0056]-[0057], Fig.6-9&11 [0062]-[0064], Fig.11-12 [0078]-[0080] and Fig.13-14 [0081]-[0082])

Regarding claim 15, Singh discloses wherein a first network device (Fig.2 [0026], network device 211 processes the packet transmission) comprising:
a processor configured to determine a master logical interface, wherein the master logical interface is associated with a first virtual network identifier and with a sub-logical
interface, wherein the sub-logical interface is associated with a second virtual network identifier (Fig.1-2 [0016], processor for performing actions and Fig.1-2 [0019]-[0021], determining if a master role on logical interface in each of the four states correspond to a master sate or a back-up state, the master logical interface is associated with network device 211/first network device and with a back-up role on the logical interface/sub-logical interface, Fig.1-2 [0025]-[0026], determining the master role and the back-up role for process packets destined to the MAC corresponding to first virtual IP address VIP1 and second virtual IP address VIP2, Fig.1-2 [0028], a tagged VLAN interface is logical interface and an untagged VLAN interface is sub-logical interface, Fig.1-2 [0030], master role for logical interface 243 of the network device 211 responds to an ARP request for VIP1 corresponding to a first virtual router ID number and the responding device responds to an ARP request for VIP2 corresponding to a second virtual router ID number with virtual media access control (MAC) address and Fig.4 [0037], steps 402 to 416 decision block 402 to block 416 is determining a master role on first logical interface and a back-up role on second logical interface for an advertisement signal packet associated with the VIP virtual network identifier), wherein the first virtual network identifier identifies a first virtual network, and wherein the second virtual network identifier identifies a second virtual network (Fig.2 [0024], the VIP1 first virtual network device identifier identifies a first virtual IP address VIP1 network and the VIP2 second virtual network device identifier identifies a second virtual IP address VIP2 network and Fig.2 [0030]-[0031], the first virtual router ID/first virtual network identifier identifies VIP1 first virtual network and the second virtual router ID/second virtual network identifier identifies VIP2); and
a transceiver coupled to the processor and configured to receive an advertisement
packet from a second network device through the master logical interface (Fig.2 [0031], transceiver coupled to the processor and Fig.2 [0031], receiving an advertisement signal by multicasting a plurality of advertisement packets from a network device 210 through the master role on logical interface 241 and Fig.1-2 [0018], an advertisement signal/advertisement packet is received from a network device 210),
wherein the advertisement packet comprises the first virtual network identifier, first Internet Protocol (IP) information associated with the first virtual network identifier, the second virtual network identifier, and second IP information associated with the
second virtual network identifier (Fig.2 [0024], first Internet Protocol (IP) address information associated with the VIP1 first virtual network device identifier and second IP address information associated with the VIP2 second virtual network device identifier and Fig.2 [0030]-[0031], each advertisement packet includes a field that indicates the first virtual router ID/first virtual network identifier to identify VIP1 and the second virtual router ID/second virtual network identifier to identify VIP2),
wherein the first IP information corresponds to the second network device in the first virtual network (Fig.2 [0024]-[0026], the first IP address information VIP1 corresponds to the network device 210/second network device in the first virtual IP address VIP1 virtual network), and
wherein the second IP information corresponds to the second network device in the second virtual network (Fig.2 [0024]-[0026], the second IP address information VIP2 corresponds to the network device 210/second network device in the second virtual IP address VIP2 virtual network).
	Even though Singh disclose wherein a processor configured to determine a master logical interface, wherein the master logical interface is associated with a first virtual network identifier and with a sub-logical interface, wherein the sub-logical interface is associated with a second virtual network identifier, in the same field of endeavor, Barbir teaches wherein a processor configured to determine a master logical interface, wherein the master logical interface is associated with a first virtual network identifier and with a sub-logical interface, wherein the sub-logical interface is associated with a second virtual network identifier (Fig.11 [0073], processor and Fig.5-7&11 [0056]-[0057], selecting/ determining a logical grouping of VPN tunnels and with the logical tunnel interface is associated with a first virtual network identifier/VPN group identifier in a logical group ID table and a sub-logical VPN tunnel interface is associated with a second virtual network identifier/VPN group identifier in a sub-logical group ID table and Fig.6-9&11 [0062]-[0064], determining a logical and a sub-logical tunnel interfaces associated with a first and second virtual network identifier/VPN group identifier and Fig.11-12 [0078]-[0080], selecting/determining a master logical tunnel interface and a sub-logical tunnel interface associated with a first and second virtual network identifier/VPN group identifier in a logical group ID table and sub-logical group ID table and Fig.13-14 [0081]-[0082], determining steps for a master logical tunnel interface and a sub-logical tunnel interface associated with a logical group ID table and sub-logical group ID table in the virtual VPN group tunnel).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Singh to incorporate the teaching of Barbir in order to provide for improving communication efficiency. 
	It would have been beneficial to use layer 1 criteria, for instance, input port; layer 2 criteria, for instance, a VPN group identifier; layer 3 criteria, for instance, source Internet protocol (IP) address and/or destination IP address; and layer 7 criteria, for instance, an indication that the packet is carrying Hypertext Transport Protocol (HTTP) traffic. The initial table lookup performed by the first PE router 104A then, upon receipt of a packet, may be in a table such as a logical group ID table 600 illustrated in Fig.6. The logical group ID table 600 associates classification criteria of the received packet with a logical grouping of VPN tunnels. A VRF (VPN Routing and Forwarding Table) may then be associated with each logical grouping. Optionally, a sub-logical group ID table may allow further differentiation of packets based on further classification criteria as taught by Barbir to have incorporated in the system of Singh to provide virtual Private network (VPN) services to an increasing number of customers. (Barbir, Fig.5 [0007], Fig.5-7&11 [0056]-[0057], Fig.6-9&11 [0062]-[0064], Fig.11-12 [0078]-[0080] and Fig.13-14 [0081]-[0082])

Regarding claim 18, Singh discloses wherein a first network device (Fig.2 [0026], network device 211/210 processes the packet transmission) comprising:
a processor configured to determine a master logical interface, wherein the master logical interface is associated with a first virtual network identifier and with a sub-logical interface, wherein the sub-logical interface is associated with a second virtual network identifier (Fig.1-2 [0016], processor for performing actions and Fig.1-2 [0019]-[0021], determining if a master role on logical interface in each of the four states correspond to a master sate or a back-up state, the master logical interface is associated with network device 211/first network device and with a back-up role on the logical interface/sub-logical interface, Fig.1-2 [0025]-[0026], determining the master role and the back-up role for process packets destined to the MAC corresponding to first virtual IP address VIP1 and second virtual IP address VIP2, Fig.1-2 [0028], a tagged VLAN interface is logical interface and an untagged VLAN interface is sub-logical interface, Fig.1-2 [0030], master role for logical interface 243 of the network device 211 responds to an ARP request for VIP1 corresponding to a first virtual router ID number and the responding device responds to an ARP request for VIP2 corresponding to a second virtual router ID number with virtual media access control (MAC) address and Fig.4 [0037], steps 402 to 416 decision block 402 to block 416 is determining a master role on first logical interface and a back-up role on second logical interface for an advertisement signal packet associated with the VIP virtual network identifier), wherein the first virtual network identifier identifies a first virtual network, and wherein the second virtual network identifier identifies a second virtual network (Fig.2 [0024], the VIP1 first virtual network device identifier identifies a first virtual IP address VIP1 network and the VIP2 second virtual network device identifier identifies a second virtual IP address VIP2 network and Fig.2 [0030]-[0031], the first virtual router ID/first virtual network identifier identifies VIP1 first virtual network and the second virtual router ID/second virtual network identifier identifies VIP2);
and
a transceiver coupled to the processor and configured to send an advertisement packet to a second network device through the master logical interface (Fig.2 [0031], sending an advertisement signal by multicasting a plurality of advertisement packets to a network device 210 through the master role on logical interface 241 and Fig.1-2 [0018], an advertisement signal/advertisement packet is sending to a network device 210),
wherein the advertisement packet comprises the first virtual network identifier, first
Internet Protocol (IP) information corresponding to the first virtual network identifier, the second virtual network identifier, and second IP information corresponding to the second virtual network identifier (Fig.2 [0024], first Internet Protocol (IP) address information associated with the VIP1 first virtual network device identifier and second IP address information associated with the VIP2 second virtual network device identifier and Fig.2 [0030]-[0031], each advertisement packet includes a field that indicates the first virtual router ID/first virtual network identifier to identify VIP1 and the second virtual router ID/second virtual network identifier to identify VIP2),
wherein the first IP information corresponds to the first network device in the first virtual network (Fig.2 [0024]-[0026], the first IP address information VIP1 corresponds to the network device 211/first network device in the first virtual IP address VIP1 virtual network), and
wherein the second IP information corresponds to the first network device in the second virtual network (Fig.2 [0024]-[0026], the second IP address information VIP2 corresponds to the network device 211/first network device in the second virtual IP address VIP2 virtual network).
	Even though Singh disclose wherein a processor configured to determine a master logical interface, wherein the master logical interface is associated with a first virtual network identifier and with a sub-logical interface, wherein the sub-logical interface is associated with a second virtual network identifier, in the same field of endeavor, Barbir teaches wherein a processor configured to determine a master logical interface, wherein the master logical interface is associated with a first virtual network identifier and with a sub-logical interface, wherein the sub-logical interface is associated with a second virtual network identifier (Fig.5-7&11 [0056]-[0057], selecting/determining a logical grouping of VPN tunnels and the logical tunnel interface is associated with a first virtual network identifier/VPN group identifier in a logical group ID table and with a sub-logical VPN tunnel interface is associated with a second virtual network identifier/VPN group identifier in a sub-logical group ID table and Fig.6-9&11 [0062]-[0064], determining a logical and a sub-logical tunnel interfaces associated with a first and second virtual network identifier/VPN group identifier and Fig.11-12 [0078]-[0080], selecting/determining a master logical tunnel interface and a sub-logical tunnel interface associated with a first and second virtual network identifier/VPN group identifier in a logical group ID table and sub-logical group ID table and Fig.13-14 [0081]-[0082], determining steps for a master logical tunnel interface and a sub-logical tunnel interface associated with a logical group ID table and sub-logical group ID table in the virtual VPN group tunnel).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Singh to incorporate the teaching of Barbir in order to provide for improving communication efficiency. 
	It would have been beneficial to use layer 1 criteria, for instance, input port; layer 2 criteria, for instance, a VPN group identifier; layer 3 criteria, for instance, source Internet protocol (IP) address and/or destination IP address; and layer 7 criteria, for instance, an indication that the packet is carrying Hypertext Transport Protocol (HTTP) traffic. The initial table lookup performed by the first PE router 104A then, upon receipt of a packet, may be in a table such as a logical group ID table 600 illustrated in Fig.6. The logical group ID table 600 associates classification criteria of the received packet with a logical grouping of VPN tunnels. A VRF (VPN Routing and Forwarding Table) may then be associated with each logical grouping. Optionally, a sub-logical group ID table may allow further differentiation of packets based on further classification criteria as taught by Barbir to have incorporated in the system of Singh to provide virtual Private network (VPN) services to an increasing number of customers. (Barbir, Fig.5 [0007], Fig.5-7&11 [0056]-[0057], Fig.6-9&11 [0062]-[0064], Fig.11-12 [0078]-[0080] and Fig.13-14 [0081]-[0082])



Claims 2, 3, 4, 10, 16, 17 and 19 2 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. [hereinafter as Singh], US 2005/0177762 A1 in view of Barbir et al. [hereinafter as Barbir], US 2005/0265308 A1 further in view of Li [hereinafter as Li], US 2016/0234106 A1. 
Regarding claim 2, Singh and Barbir disclose all the elements of claim 1 as stated above. 
	However, Singh and Barbir does not explicitly disclose wherein after receiving the advertisement packet from the second network device, the packet transmission method further comprises: generating a network topology of the second virtual network
based on the second virtual network identifier, wherein the network topology of the second virtual network comprises the master logical interface and the second IP information; generating a second forwarding entry using the second IP information as destination IP information, wherein an outbound interface in the second forwarding entry is the master logical interface; determining the sub-logical interface based on the 
master logical interface and the second virtual network identifier; and replacing the master logical interface in the second forwarding entry with the sub-logical interface.
	In the same field of endeavor, Li teaches wherein after receiving the advertisement packet from the second network device, the packet transmission method further comprises: generating a network topology of the second virtual network based on the second virtual network identifier (Fig.9A-D [0177]-[0178], two virtual network topologies (first and second virtual network topologies) are generated based on the IP prefix identifier of the second virtual network topology), wherein the network topology of the second virtual network comprises the master logical interface and the second IP information (Fig.9A-D [0177]-[0178], the network topology of the second virtual network topology includes the outbound interface in the routing and forwarding information bases (FIB) that is the master logical interface and the IP route with a global label identifying a virtual network topology);
generating a second forwarding entry using the second IP information as destination IP information, wherein an outbound interface in the second forwarding entry is the master logical interface (Fig.9A-D &11 [0177]-[0178], a routing and forwarding entry is generated by using the IP route as destination IP information and the outbound interface in the label forwarding entry of the virtual network topology is the master logical interface);
determining the sub-logical interface based on the master logical interface and the second virtual network identifier (Fig.9A-D&11 [0177]-[0178], identifying and calculating the outbound interface and the next hop/sub-logical interface by using an MRT for the second virtual network topology with the IP prefix global identifier); and
replacing the master logical interface in the second forwarding entry with the sub-logical interface (Fig.9A-D& Fig.10-11 [0179]-[0180], switching/replacing the master logical interface by using a backup outbound interface and a next hop of the generated forwarding entry and a routing table/ second forwarding entry with the backup outbound interface and a next hop).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Singh and Barbir to incorporate the teaching of Li in order to provide for better network system. 
	It would have been beneficial to use the forwarding device which determines, according to the carried global label, that the packet is to be forwarded from a forwarding information base of a corresponding virtual network topology. The TLV may be a TLV shown in Fig.7A or Fig.7D. The TLV may also be a label mapping TLV shown in Fig.7B. As shown in Fig.7B, the label mapping TLV includes one or more label sub-TLVs (Label Sub-TLV) and one or more forwarding equivalence class TLVs (FEC Sub-TLV). A Label Sub-TLV includes a value of a global label that is allocated by the controller to a virtual network topology, and an FEC Sub-TLV includes a forwarding equivalence class allocated to the global label. The FEC Sub-TLV may be an MPLS multi-topology sub-TLV shown in Fig.7C, where a Multi-Topology ID includes an ID of a virtual network topology corresponding to the allocated global label as taught by Li to have incorporated in the system of Singh and Barbir to improve maintenance efficiency of MRT Fast ReRoute, MRT FRR. (Li, Fig.1 [0013], Fig.7A-D [0153]-[0154] and Fig.9A-D&11 [0177]-[0178]) 

Regarding claim 3, Singh and Barbir disclose all the elements of claim 1 as stated above. 
	However, Singh and Barbir does not explicitly disclose wherein after receiving the advertisement packet from the second network device, the packet transmission method further comprises: generating a network topology of the first virtual network based on the first virtual network identifier, wherein the network topology of the first virtual network comprises the master logical interface and the first IP information; and
generating a first forwarding entry using the first IP information as destination IP information, wherein an outbound interface in the first forwarding entry is the master logical interface.
	In the same field of endeavor, Li teaches wherein after receiving the advertisement packet from the second network device, the packet transmission method further comprises: generating a network topology of the first virtual network based on the first virtual network identifier (Fig.9A-D [0177]-[0178], two virtual network topologies (first and second virtual network topologies) are generated based on the IP prefix identifier of the first virtual network topology), wherein the network topology of the first virtual network comprises the master logical interface and the first IP information (Fig.9A-D [0177]-[0178], the network topology of the second virtual network topology includes the outbound interface in the routing and forwarding information bases (FIB) that is the master logical interface and the IP prefix with a global label identifying a virtual network topology); and
generating a first forwarding entry using the first IP information as destination IP information, wherein an outbound interface in the first forwarding entry is the master logical interface (Fig.9A-D &11 [0177]-[0178], a routing and forwarding entry is generated by using the IP prefix as destination IP information and the outbound interface in the label forwarding entry of the virtual network topology is the master logical interface).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Singh and Barbir to incorporate the teaching of Li in order to provide for better network system. 
	It would have been beneficial to use the forwarding device which determines, according to the carried global label, that the packet is to be forwarded from a forwarding information base of a corresponding virtual network topology. The TLV may be a TLV shown in Fig.7A or Fig.7D. The TLV may also be a label mapping TLV shown in Fig.7B. As shown in Fig.7B, the label mapping TLV includes one or more label sub-TLVs (Label Sub-TLV) and one or more forwarding equivalence class TLVs (FEC Sub-TLV). A Label Sub-TLV includes a value of a global label that is allocated by the controller to a virtual network topology, and an FEC Sub-TLV includes a forwarding equivalence class allocated to the global label. The FEC Sub-TLV may be an MPLS multi-topology sub-TLV shown in Fig.7C, where a Multi-Topology ID includes an ID of a virtual network topology corresponding to the allocated global label as taught by Li to have incorporated in the system of Singh and Barbir to improve maintenance efficiency of MRT Fast ReRoute, MRT FRR. (Li, Fig.1 [0013], Fig.7A-D [0153]-[0154] and Fig.9A-D&11 [0177]-[0178])

Regarding claim 4, Singh and Barbir disclose all the elements of claim 1 as stated above wherein Barbir further discloses configuring the master logical interface and the sub-logical interface (Fig.5-7 [0056]-[0057], configuring the logical grouping of VPN tunnels/master logical interface and the sub- logical grouping of VPN tunnels/sub-logical interface). 
	However, Singh and Barbir does not explicitly disclose wherein before determining the master logical interface, the packet transmission method further comprises: configuring the sub-logical interface as a slave interface of the master logical
interface; establishing a first association relationship between the sub-logical interface
and the second virtual network identifier; and establishing a second association relationship between the master logical interface, the first virtual network identifier, and the second virtual network identifier.
	In the same field of endeavor, Li teaches wherein before determining the master logical interface, the packet transmission method further comprises:
configuring the master logical interface and the sub-logical interface (Fig.7A-D [0153]-[0154], configuring the outbound interface label mapping TLV and the one or more label sub-TLVs and one or more forwarding equivalence class TLVs in a global label sub-TLV/sub-logical interface corresponding to the virtual network topology);
configuring the sub-logical interface as a slave interface of the master logical interface (Fig.7A-D [0153]-[0154], configuring the one or more label sub-TLVs and one or more forwarding equivalence class TLVs in a global label sub-TLV/sub-logical interface as a slave interface of the outbound interface corresponding to the virtual network topology);
establishing a first association relationship between the sub-logical interface and the second virtual network identifier (Fig.3 [0106]-[0107], global labels association relationship between a topology ID of TID1 and a topology ID of TID2 corresponding to the virtual network topologies); and
establishing a second association relationship between the master logical interface, the first virtual network identifier, and the second virtual network identifier (Fig.3 [0106]-[0107], global labels association relationship between a topology ID of TID1 and a topology ID of TID2 corresponding to the virtual network topologies).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Singh and Barbir to incorporate the teaching of Li in order to provide for better network system. 
	It would have been beneficial to use the forwarding device which determines, according to the carried global label, that the packet is to be forwarded from a forwarding information base of a corresponding virtual network topology. The TLV may be a TLV shown in Fig.7A or Fig.7D. The TLV may also be a label mapping TLV shown in Fig.7B. As shown in Fig.7B, the label mapping TLV includes one or more label sub-TLVs (Label Sub-TLV) and one or more forwarding equivalence class TLVs (FEC Sub-TLV). A Label Sub-TLV includes a value of a global label that is allocated by the controller to a virtual network topology, and an FEC Sub-TLV includes a forwarding equivalence class allocated to the global label. The FEC Sub-TLV may be an MPLS multi-topology sub-TLV shown in Fig.7C, where a Multi-Topology ID includes an ID of a virtual network topology corresponding to the allocated global label as taught by Li to have incorporated in the system of Singh and Barbir to improve maintenance efficiency of MRT Fast ReRoute, MRT FRR. (Li, Fig.1 [0013], Fig.7A-D [0153]-[0154] and Fig.3 [0106]-[0107])

Regarding claim 10, Singh and Barbir disclose all the elements of claim 9 as stated above wherein Barbir further discloses before determining the master logical interface, the packet transmission method further comprises: configuring the master logical interface and the sub-logical interface (Fig.5-7 [0056]-[0057], configuring the logical grouping of VPN tunnels/master logical interface and the sub- logical grouping of VPN tunnels/sub-logical interface). 
	However, Singh and Barbir does not explicitly disclose wherein before determining the master logical interface, the packet transmission method further comprises: configuring the sub-logical interface as a slave interface of the master
logical interface; establishing a first association relationship between the sub-logical
interface and the second virtual network identifier; and establishing a second association relationship between the master logical interface, the first virtual network identifier, and the second virtual network identifier.
	In the same field of endeavor, Li teaches wherein before determining the master logical interface, the packet transmission method further comprises: configuring the sub-logical interface as a slave interface of the master logical interface (Fig.7A-D [0153]-[0154], configuring the one or more label sub-TLVs and one or more forwarding equivalence class TLVs in a global label sub-TLV/sub-logical interface as a slave interface of the outbound interface corresponding to the virtual network topology);
establishing a first association relationship between the sub-logical interface and the second virtual network identifier (Fig.3 [0106]-[0107], global labels association relationship between a topology ID of TID1 and a topology ID of TID2 corresponding to the virtual network topologies); and
establishing a second association relationship between the master logical interface, the first virtual network identifier, and the second virtual network identifier (Fig.3 [0106]-[0107], global labels association relationship between a topology ID of TID1 and a topology ID of TID2 corresponding to the virtual network topologies).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Singh and Barbir to incorporate the teaching of Li in order to provide for better network system. 
	It would have been beneficial to use the forwarding device which determines, according to the carried global label, that the packet is to be forwarded from a forwarding information base of a corresponding virtual network topology. The TLV may be a TLV shown in Fig.7A or Fig.7D. The TLV may also be a label mapping TLV shown in Fig.7B. As shown in Fig.7B, the label mapping TLV includes one or more label sub-TLVs (Label Sub-TLV) and one or more forwarding equivalence class TLVs (FEC Sub-TLV). A Label Sub-TLV includes a value of a global label that is allocated by the controller to a virtual network topology, and an FEC Sub-TLV includes a forwarding equivalence class allocated to the global label. The FEC Sub-TLV may be an MPLS multi-topology sub-TLV shown in Fig.7C, where a Multi-Topology ID includes an ID of a virtual network topology corresponding to the allocated global label as taught by Li to have incorporated in the system of Singh and Barbir to improve maintenance efficiency of MRT Fast ReRoute, MRT FRR. (Li, Fig.1 [0013], Fig.7A-D [0153]-[0154] and Fig.3 [0106]-[0107])

Regarding claim 16, Singh and Barbir disclose all the elements of claim 15 as stated above. 
	However, Singh and Barbir does not explicitly disclose wherein the processor is further configured to: generate a network topology of the second virtual network based on the second virtual network identifier, wherein the network topology of the second virtual network comprises the master logical interface and the second IP information;
generate a second forwarding entry using the second IP information destination IP information, wherein an outbound interface in the second forwarding entry is the master logical interface; determine the sub-logical interface based on the master logical interface and the second virtual network identifier; and replace the master logical interface in the second forwarding entry with the sub-logical interface.
	In the same field of endeavor, Li teaches wherein the processor is further configured to: generate a network topology of the second virtual network based on the second virtual network identifier (Fig.9A-D [0177]-[0178], two virtual network topologies (first and second virtual network topologies) are generated based on the IP prefix identifier of the second virtual network topology), wherein the network topology of the second virtual network comprises the master logical interface and the second IP information (Fig.9A-D [0177]-[0178], the network topology of the second virtual network topology includes the outbound interface in the routing and forwarding information bases (FIB) that is the master logical interface and the IP route prefix with a global label identifying a virtual network topology);
generate a second forwarding entry using the second IP information destination IP information, wherein an outbound interface in the second forwarding entry is the master logical interface (Fig.9A-D &11 [0177]-[0178], a routing and forwarding entry is generated by using the IP route as destination IP information and the outbound interface in the label forwarding entry of the virtual network topology is the master logical interface);
determine the sub-logical interface based on the master logical interface and the
second virtual network identifier (Fig.9A-D&11 [0177]-[0178], identifying and calculating the outbound interface and the next hop/sub-logical interface by using an MRT for the second virtual network topology with the IP prefix global identifier); and
replace the master logical interface in the second forwarding entry with the sub-logical
interface (Fig.9A-D& Fig.10-11 [0179]-[0180], switching/replacing the master logical interface by using a backup outbound interface and a next hop of the generated forwarding entry and a routing table/ second forwarding entry with the backup outbound interface and a next hop).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Singh and Barbir to incorporate the teaching of Li in order to provide for better network system. 
	It would have been beneficial to use the forwarding device which determines, according to the carried global label, that the packet is to be forwarded from a forwarding information base of a corresponding virtual network topology. The TLV may be a TLV shown in Fig.7A or Fig.7D. The TLV may also be a label mapping TLV shown in Fig.7B. As shown in FIG. 7B, the label mapping TLV includes one or more label sub-TLVs (Label Sub-TLV) and one or more forwarding equivalence class TLVs (FEC Sub-TLV). A Label Sub-TLV includes a value of a global label that is allocated by the controller to a virtual network topology, and an FEC Sub-TLV includes a forwarding equivalence class allocated to the global label. The FEC Sub-TLV may be an MPLS multi-topology sub-TLV shown in Fig.7C, where a Multi-Topology ID includes an ID of a virtual network topology corresponding to the allocated global label as taught by Li to have incorporated in the system of Singh and Barbir to improve maintenance efficiency of MRT Fast ReRoute, MRT FRR. (Li, Fig.1 [0013], Fig.7A-D [0153]-[0154] and Fig.9A-D&11 [0177]-[0178]) 

Regarding claim 17, Singh and Barbir disclose all the elements of claim 15 as stated above. 
	However, Singh and Barbir does not explicitly disclose wherein the processor is further configured to: generate a network topology of the first virtual network based on the first virtual network identifier, wherein the network topology of the first virtual network comprises the master logical interface and the first IP information; and
generate a first forwarding entry using the first IP information as destination IP information, wherein an outbound interface in the first forwarding entry is the master logical interface.
	In the same field of endeavor, Li teaches wherein the processor is further configured to: generate a network topology of the first virtual network based on the first virtual network identifier (Fig.9A-D [0177]-[0178], two virtual network topologies (first and second virtual network topologies) are generated based on the IP prefix identifier of the first virtual network topology), wherein the network topology of the first virtual network comprises the master logical interface and the first IP information (Fig.9A-D [0177]-[0178], the network topology of the second virtual network topology includes the outbound interface in the routing and forwarding information bases (FIB) that is the master logical interface and the IP prefix with a global label identifying a virtual network topology); and
generate a first forwarding entry using the first IP information as destination IP information, wherein an outbound interface in the first forwarding entry is the master logical interface (Fig.9A-D &11 [0177]-[0178], a routing and forwarding entry is generated by using the IP prefix as destination IP information and the outbound interface in the label forwarding entry of the virtual network topology is the master logical interface).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Singh and Barbir to incorporate the teaching of Li in order to provide for better network system. 
	It would have been beneficial to use the forwarding device which determines, according to the carried global label, that the packet is to be forwarded from a forwarding information base of a corresponding virtual network topology. The TLV may be a TLV shown in Fig.7A or Fig.7D. The TLV may also be a label mapping TLV shown in Fig.7B. As shown in Fig.7B, the label mapping TLV includes one or more label sub-TLVs (Label Sub-TLV) and one or more forwarding equivalence class TLVs (FEC Sub-TLV). A Label Sub-TLV includes a value of a global label that is allocated by the controller to a virtual network topology, and an FEC Sub-TLV includes a forwarding equivalence class allocated to the global label. The FEC Sub-TLV may be an MPLS multi-topology sub-TLV shown in Fig.7C, where a Multi-Topology ID includes an ID of a virtual network topology corresponding to the allocated global label as taught by Li to have incorporated in the system of Singh and Barbir to improve maintenance efficiency of MRT Fast ReRoute, MRT FRR. (Li, Fig.1 [0013], Fig.7A-D [0153]-[0154] and Fig.9A-D&11 [0177]-[0178])

Regarding claim 19, Singh and Barbir disclose all the elements of claim 18 as stated above wherein Barbir further discloses the processor is further configured to:
configure the master logical interface and the second sub-logical interface (Fig.5-7 [0056]-[0057], configuring the logical grouping of VPN tunnels/master logical interface and the sub- logical grouping of VPN tunnels/sub-logical interface).
	However, Singh and Barbir does not explicitly disclose wherein the processor is further configured to: configure the sub-logical interface as a slave interface of the master logical interface; establish a first association relationship between the sub-logical interface and the second virtual network identifier; and establish a second association relationship between the master logical interface, the first virtual network identifier, and the second virtual network identifier. 
	In the same field of endeavor, Li teaches wherein the processor is further configured to: configure the master logical interface and the second sub-logical interface (Fig.7A-D [0153]-[0154], configuring the outbound interface label mapping TLV and the one or more label sub-TLVs and one or more forwarding equivalence class TLVs in a global label sub-TLV/sub-logical interface corresponding to the virtual network topology),
configure the sub-logical interface as a slave interface of the master logical interface (Fig.7A-D [0153]-[0154], configuring the one or more label sub-TLVs and one or more forwarding equivalence class TLVs in a global label sub-TLV/sub-logical interface as a slave interface of the outbound interface corresponding to the virtual network topology);
establish a first association relationship between the sub-logical interface and the second virtual network identifier (Fig.3 [0106]-[0107], global labels association relationship between a topology ID of TID1 and a topology ID of TID2 corresponding to the virtual network topologies); and
establish a second association relationship between the master logical interface, the first virtual network identifier, and the second virtual network identifier (Fig.3 [0106]-[0107], global labels association relationship between a topology ID of TID1 and a topology ID of TID2 corresponding to the virtual network topologies).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Singh and Barbir to incorporate the teaching of Li in order to provide for better network system. 
	It would have been beneficial to use the forwarding device which determines, according to the carried global label, that the packet is to be forwarded from a forwarding information base of a corresponding virtual network topology. The TLV may be a TLV shown in Fig.7A or Fig.7D. The TLV may also be a label mapping TLV shown in Fig.7B. As shown in Fig.7B, the label mapping TLV includes one or more label sub-TLVs (Label Sub-TLV) and one or more forwarding equivalence class TLVs (FEC Sub-TLV). A Label Sub-TLV includes a value of a global label that is allocated by the controller to a virtual network topology, and an FEC Sub-TLV includes a forwarding equivalence class allocated to the global label. The FEC Sub-TLV may be an MPLS multi-topology sub-TLV shown in Fig.7C, where a Multi-Topology ID includes an ID of a virtual network topology corresponding to the allocated global label as taught by Li to have incorporated in the system of Singh and Barbir to improve maintenance efficiency of MRT Fast ReRoute, MRT FRR. (Li, Fig.1 [0013], Fig.7A-D [0153]-[0154] and Fig.3 [0106]-[0107])



Claims 5, 6, 7, 8, 11, 12, 13, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. [hereinafter as Singh], US 2005/0177762 A1 in view of Barbir et al. [hereinafter as Barbir], US 2005/0265308 A1 further in view of Tantsura et al. [hereinafter as Tantsura], US 2021/0092044 A1.
Regarding claim 5, Singh and Barbir disclose all the elements of claim 1 as stated above. 
	However, Singh and Barbir does not explicitly disclose the advertisement packet is based on an intermediate system to intermediate system (ISIS) protocol, the advertisement packet comprises a type-length-value (TLV), wherein the TLV comprises the first virtual network identifier, the second virtual network identifier; a first node-segment identifier (node-SID) of the second network device in the first virtual network, and a second node-SID of the second network device in the second virtual network, wherein the first node-SID corresponds to the first virtual network identifier, and wherein the second node-SID corresponds to the second virtual network identifier.
	In the same field of endeavor, Tantsura teaches wherein the advertisement packet is based on an intermediate system to intermediate system (ISIS) protocol (Fig.5 [0027], a type-length-value (TLV) is the advertisement packet), the advertisement packet comprises a type-length-value (TLV) (Fig.6 [0028], a type-length-value (TLV) is the advertisement packet), wherein the TLV comprises the first virtual network identifier, the second virtual network identifier (Fig.4-6 [0073]-[0077], the TLV comprises the first virtual network topology ID identifier, the second virtual network topology ID identifier corresponding to the allocated global label), a first node-segment identifier (node-SID) of the second network device in the first virtual network, and a second node-SID of the second network device in the second virtual network (Fig.2 [0059], a maximum node segment identifier/ first node segment identifier (node-SID) of the second network device in the first virtual network and Fig.5 [0070], a maximum node segment identifier/ second node segment identifier (node-SID) of the second network device in the first virtual network), wherein the first node-SID corresponds to the first virtual network identifier (Fig.9A-F [0132], the first virtual network identifier e.g., VLAN ID of one or more VNIs corresponds to the first node-SID and Fig.2 [0059], the first node segment identifier (node-SID) of the second network device in the first virtual network), and wherein the second node-SID corresponds to the second virtual network identifier (Fig.9A-F [0132], the second virtual network identifier e.g., VLAN ID of one or more VNIs corresponds to the second node-SID and Fig.2 [0059], the second node segment identifier (node-SID) of the second network device in the first virtual network).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Singh and Barbir to incorporate the teaching of Tantsura in order to provide for multiple application services. 
	It would have been beneficial to use a virtual access point (VAP) which is a logical connection point on the NVE for connecting external systems to a virtual network; a VAP can be physical or virtual ports identified through logical interface identifiers (e.g., a VLAN ID) as taught by Tantsura to have incorporated in the system of Singh and Barbir to provide better utilization of the installed infrastructure. (Tantsura, Fig.1 [0006], Fig.2 [0059] and Fig.9A-F [0132])

Regarding claim 6, Singh, Barbir and Tantsura disclose all the elements of claim 5 as stated above wherein Tantsura further discloses the TLV further comprises at least one of: a flag bit (Flags), a function-flag bit (Func-Flags), an endpoint function value, sizes of the first node-SID and the second node-SID, at least one sub-TLV, or a total length
(sub-TLV-len) of all sub-TLVs (Fig.2 [0077], a 1 byte sub-TLV length and a variable number of sub-TLVs and Fig.5 [0070], a maximum node segment identifier/ second node segment identifier (node-SID) of the second network device in the first virtual network).

Regarding claim 7, Singh and Barbir disclose all the elements of claim 1 as stated above. 
	However, Singh and Barbir does not explicitly disclose the advertisement packet is based on an intermediate system to intermediate system (ISIS) protocol, wherein the advertisement packet comprises a type-length-value (TLV), wherein the TLV comprises the first virtual network identifier, the second virtual network identifier, a first adjacency-segment identifier (adjacency-SID) of the second network device in the first virtual network, and a second adjacency-SID of the second network device in the second virtual network, wherein the first adjacency-SID corresponds to the first virtual network identifier, and wherein the second adjacency-SID corresponds to the second virtual network identifier.
	In the same field of endeavor, Tantsura teaches wherein the advertisement packet is based on an intermediate system to intermediate system (ISIS) protocol (Fig.5 [0027], a type-length-value (TLV) is the advertisement packet), wherein the advertisement packet comprises a type-length-value (TLV) (Fig.6 [0028], a type-length-value (TLV) is the advertisement packet), wherein the TLV comprises the first virtual network identifier, the second virtual network identifier (Fig.4-6 [0073]-[0077], the TLV comprises the first virtual network topology ID identifier, the second virtual network topology ID identifier corresponding to the allocated global label), a first adjacency-segment identifier (adjacency-SID) of the second network device in the first virtual network, and a second adjacency-SID of the second network device in the second virtual network (Fig.9A-F [0136], routes and adjacencies are stored in one or more routing structures e.g., routing information base (RIB), label information base, one or more adjacency structures includes a first adjacency-segment identifier in the first virtual network, and a second adjacency-SID in the second virtual network), wherein the first adjacency-SID corresponds to the first virtual network identifier (Fig.9A-F [0132], the first virtual network identifier e.g., VLAN ID of one or more VNIs corresponds to the first adjacency-SID and Fig.9A-F [0136], one or more adjacency structures includes a first adjacency-segment identifier SID), and wherein the second adjacency-SID corresponds to the second virtual network identifier (Fig.9A-F [0132], the second virtual network identifier e.g., VLAN ID of one or more VNIs corresponds to the second adjacency-SID and Fig.9A-F [0136], one or more adjacency structures includes a second adjacency-segment identifier SID).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Singh and Barbir to incorporate the teaching of Tantsura in order to provide for multiple application services. 
	It would have been beneficial to use a virtual access point (VAP) which is a logical connection point on the NVE for connecting external systems to a virtual network; a VAP can be physical or virtual ports identified through logical interface identifiers (e.g., a VLAN ID) as taught by Tantsura to have incorporated in the system of Singh and Barbir to provide better utilization of the installed infrastructure. (Tantsura, Fig.1 [0006], Fig.2 [0059] and Fig.9A-F [0132])

Regarding claim 8, Singh, Barbir and Tantsura disclose all the elements of claim 7 as stated above wherein Tantsura further discloses the TLV further comprises at least one of: a flag bit (Flags}, a function-flag bit (Func-Flags}, an endpoint function value, sizes of the first adjacency-SID and the second adjacency-SID, at least one sub-TLV, or a total length (sub-TLV-len) of all sub-TLVs (Fig.2 [0077], a 1 byte sub-TLV length and a variable number of sub-TLVs and Fig.9A-F [0136], routes and adjacencies are stored in one or more routing structures e.g., routing information base (RIB), label information base, one or more adjacency structures includes a first adjacency-segment identifier in the first virtual network, and a second adjacency-SID in the second virtual network).

Regarding claim 11, Singh and Barbir disclose all the elements of claim 9 as stated above. 
	However, Singh and Barbir does not explicitly disclose the advertisement packet is based on an intermediate system to intermediate system (ISIS) protocol, wherein the advertisement packet comprises a type-length-value (TLV), wherein the TLV comprises the first virtual network identifier, the second virtual network identifier; a first node-segment identifier (node-SID) of the first network device in the first virtual network, and a second node-SID of the first network device in the second virtual network, wherein the first node-SID corresponds to the first virtual network identifier, and wherein the second node-SID corresponds to the second virtual network identifier.
	In the same field of endeavor, Tantsura teaches wherein the advertisement packet is based on an intermediate system to intermediate system (ISIS) protocol (Fig.5 [0027], a type-length-value (TLV) is the advertisement packet), wherein the advertisement packet comprises a type-length-value (TLV) (Fig.6 [0028], a type-length-value (TLV) is the advertisement packet), wherein the TLV comprises the first virtual network identifier, the second virtual network identifier (Fig.4-6 [0073]-[0077], the TLV comprises the first virtual network topology ID identifier, the second virtual network topology ID identifier corresponding to the allocated global label); a first node-segment identifier (node-SID) of the first network device in the first virtual network, and a second node-SID of the first network device in the second virtual network (Fig.2 [0059], a maximum node segment identifier/ first node segment identifier (node-SID) of the first network device in the first virtual network and Fig.5 [0070], a maximum node segment identifier/ second node segment identifier (node-SID) of the first network device in the first virtual network), wherein the first node-SID corresponds to the first virtual network identifier (Fig.9A-F [0132], the first virtual network identifier e.g., VLAN ID of one or more VNIs corresponds to the first node-SID and Fig.2 [0059], the first node segment identifier (node-SID) of the second network device in the first virtual network), and wherein the second node-SID corresponds to the second virtual network identifier (Fig.9A-F [0132], the second virtual network identifier e.g., VLAN ID of one or more VNIs corresponds to the second node-SID and Fig.2 [0059], the second node segment identifier (node-SID) of the second network device in the first virtual network).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Singh and Barbir to incorporate the teaching of Tantsura in order to provide for multiple application services. 
	It would have been beneficial to use a virtual access point (VAP) which is a logical connection point on the NVE for connecting external systems to a virtual network; a VAP can be physical or virtual ports identified through logical interface identifiers (e.g., a VLAN ID) as taught by Tantsura to have incorporated in the system of Singh and Barbir to provide better utilization of the installed infrastructure. (Tantsura, Fig.1 [0006], Fig.2 [0059] and Fig.9A-F [0132])

Regarding claim 12, Singh, Barbir and Tantsura disclose all the elements of claim 11 as stated above wherein Tantsura further discloses the TLV further comprises at least one of: a flag bit (Flags), a function-flag bit (Func-Flags), an endpoint function value, sizes of the first node-SID and the second node-SID, at least one sub-TLV, or a total length (sub-TLV-len) of all sub-TLVs (Fig.2 [0077], a 1 byte sub-TLV length and a variable number of sub-TLVs and Fig.5 [0070], a maximum node segment identifier/ second node segment identifier (node-SID) of the second network device in the first virtual network).

Regarding claim 13, Singh and Barbir disclose all the elements of claim 9 as stated above. 
	However, Singh and Barbir does not explicitly disclose the advertisement packet is based on an intermediate system to intermediate system (ISIS) protocol, wherein the advertisement packet comprises a type-length value (TLV), wherein the TLV comprises the first virtual network identifier, the second virtual network identifier; a first adjacency-segment identifier (adjacency-SID) of the first network device in the first virtual network, and a second adjacency-SID of the first network device in the second virtual network, wherein the first adjacency-SID corresponds to the first virtual network identifier, and wherein the second adjacency-SID corresponds to the second virtual network identifier.
	In the same field of endeavor, Tantsura teaches wherein the advertisement packet is based on an intermediate system to intermediate system (ISIS) protocol (Fig.5 [0027], a type-length-value (TLV) is the advertisement packet), wherein the advertisement packet comprises a type-length value (TLV) (Fig.6 [0028], a type-length-value (TLV) is the advertisement packet), wherein the TLV comprises the first virtual network identifier, the second virtual network identifier (Fig.4-6 [0073]-[0077], the TLV comprises the first virtual network topology ID identifier, the second virtual network topology ID identifier corresponding to the allocated global label); 
a first adjacency-segment identifier (adjacency-SID) of the first network device in the first virtual network, and a second adjacency-SID of the first network device in the second virtual network (Fig.9A-F [0136], routes and adjacencies are stored in one or more routing structures e.g., routing information base (RIB), label information base, one or more adjacency structures includes a first adjacency-segment identifier in the first virtual network, and a second adjacency-SID in the second virtual network), wherein the first adjacency-SID corresponds to the first virtual network identifier (Fig.9A-F [0132], the first virtual network identifier e.g., VLAN ID of one or more VNIs corresponds to the first adjacency-SID and one or more adjacency structures includes a first adjacency-segment identifier SID), and wherein the second adjacency-SID corresponds to the second virtual network identifier (Fig.9A-F [0132], the second virtual network identifier e.g., VLAN ID of one or more VNIs corresponds to the second adjacency-SID and Fig.9A-F [0136], one or more adjacency structures includes a second adjacency-segment identifier SID).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Singh and Barbir to incorporate the teaching of Tantsura in order to provide for multiple application services. 
	It would have been beneficial to use a virtual access point (VAP) which is a logical connection point on the NVE for connecting external systems to a virtual network; a VAP can be physical or virtual ports identified through logical interface identifiers (e.g., a VLAN ID) as taught by Tantsura to have incorporated in the system of Singh and Barbir to provide better utilization of the installed infrastructure. (Tantsura, Fig.1 [0006], Fig.2 [0059] and Fig.9A-F [0132])

Regarding claim 14, Singh, Barbir and Tantsura disclose all the elements of claim 13 as stated above wherein Tantsura further discloses the TLV further comprises at least one of a flag bit (Flags), a function-flag bit (Func-Flags), an endpoint function value, sizes of the first adjacency-SID and the second adjacency-SID, at least one sub-TLV, or
a total length (sub-TLV-len) of all sub-TLVs (Fig.2 [0077], a 1 byte sub-TLV length and a variable number of sub-TLVs and Fig.9A-F [0136], routes and adjacencies are stored in one or more routing structures e.g., routing information base (RIB), label information base, one or more adjacency structures includes a first adjacency-segment identifier in the first virtual network, and a second adjacency-SID in the second virtual network).

Regarding claim 20, Singh and Barbir disclose all the elements of claim 18 as stated above.
	However, Singh and Barbir does not explicitly disclose the advertisement packet is based on an intermediate system to intermediate system (ISIS) protocol, wherein the advertisement packet comprises a type-length-value (TLV), wherein the TLV comprises the first virtual network identifier, the second virtual network identifier; a first node-segment identifier (node-SID) of the first network device in the first virtual network, and a second node-SID of the first network device in the second virtual network, wherein the first node-SID corresponds to the first virtual network identifier, and wherein the second node-SID corresponds to the second virtual network identifier.
	In the same field of endeavor, Tantsura teaches wherein the advertisement packet is based on an intermediate system to intermediate system (ISIS) protocol (Fig.5 [0027], a type-length-value (TLV) is the advertisement packet), wherein the advertisement packet comprises a type-length-value (TLV) (Fig.6 [0028], a type-length-value (TLV) is the advertisement packet),
wherein the TLV comprises the first virtual network identifier, the second virtual network
identifier (Fig.4-6 [0073]-[0077], the TLV comprises the first virtual network topology ID identifier, the second virtual network topology ID identifier corresponding to the allocated global label);
a first node-segment identifier (node-SID) of the first network device in the first virtual network, and a second node-SID of the first network device in the second virtual network, wherein the first node-SID corresponds to the first virtual network identifier, and wherein the second node-SID corresponds to the second virtual network identifier (Fig.2 [0059], a maximum node segment identifier/ first node segment identifier (node-SID) of the second network device in the first virtual network and Fig.5 [0070], a maximum node segment identifier/ second node segment identifier (node-SID) of the second network device in the first virtual network), wherein the first node-SID corresponds to the first virtual network identifier (Fig.9A-F [0132], the first virtual network identifier e.g., VLAN ID of one or more VNIs corresponds to the first node-SID and Fig.2 [0059], the first node segment identifier (node-SID) of the second network device in the first virtual network), and wherein the second node-SID corresponds to the second virtual network identifier (Fig.9A-F [0132], the second virtual network identifier e.g., VLAN ID of one or more VNIs corresponds to the second node-SID and Fig.2 [0059], the second node segment identifier (node-SID) of the second network device in the first virtual network).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Singh and Barbir to incorporate the teaching of Tantsura in order to provide for multiple application services. 
	It would have been beneficial to use a virtual access point (VAP) which is a logical connection point on the NVE for connecting external systems to a virtual network; a VAP can be physical or virtual ports identified through logical interface identifiers (e.g., a VLAN ID) as taught by Tantsura to have incorporated in the system of Singh and Barbir to provide better utilization of the installed infrastructure. (Tantsura, Fig.1 [0006], Fig.2 [0059] and Fig.9A-F [0132])

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANNEILIAN LALCHINTHANG whose telephone number is (571)272-6859. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/V.L/Examiner, Art Unit 2414
 

/SITHU KO/Primary Examiner, Art Unit 2414